DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 11/18/20 and 12/22/20, have all been considered and made of record.

Drawings
	The drawings, filed on 11/18/20, are accepted.

Specification
	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al. (US Pub. 2008/0145093.)
Regarding claim 1, Fukuta (fig. 1) discloses a developing cartridge 30 comprising: a casing 35 (par. 42, fig. 4)  configured to accommodate toner therein, the casing having a groove (see groove portion of part 71 which is a part of the housing 35, par. 42) recessed inward of the casing (fig. 4); a developing roller 36 (fig. 4) rotatable about a rotational axis extending in a first direction (left right, fig 2), the developing roller having an outer circumferential surface (fig. 2); a blade 61 (4) configured to regulate a thickness of a layer of toner formed on the outer circumferential surface of the developing roller, the blade extending in a second direction (top bottom, fig. 4) toward the outer circumferential surface of the developing roller and having one end portion and another end portion in the second direction (top bottom, fig. 4), the another end portion of the blade being positioned away from the one end portion of the blade in the second direction, the another end portion of the blade being positioned farther from the outer circumferential surface of the developing roller than the one end portion of the blade is from the outer circumferential surface of the developing roller (see fig. 4); and a blade holder 62 supporting the another end portion of the blade (fig. 5A), the blade holder including: a first plate 62A extending in the second direction and supporting the another end portion of the blade (fig. 5A); and a second plate 62b extending from the first plate in a third direction (rear front, fig. 5A) crossing the second direction, the second plate having a distal end portion positioned within the groove (fig. 4.)
	Regarding claim 2, Mori discloses wherein the casing includes an inner wall constituting the groove, and wherein the distal end portion of the second plate is positioned within the groove with a gap (see gap portion between 62 and 71, fig. 7A) between the distal end portion of the second plate and the inner wall.

	Regarding claim 4, Mori discloses wherein the casing has one end portion (left end piece of housing 35, fig. 2) and another end portion (right end piece of housing 35, fig. 2) in the first direction (left right), the another end portion of the casing being spaced apart from the one end portion of the casing in the first direction, and wherein the groove is positioned at the casing at a position between the one end portion and the another end portion of the casing (fig. 2 and 4.)
	Regarding claim 5, Mori discloses wherein the groove is positioned at the casing at a center portion of the casing between the one end portion and the another end portion of the casing (fig. 2.)
	Regarding claims 6-9, Mori discloses the material of the blade holder is made from metal (par. 51.) 
Regarding claim 10, Mori discloses a thread 64 (fig. 5) fixing the second plate to the casing.
	Regarding claim 11, Mori discloses another thread fixing (fig. 5B) the second plate to the casing, the thread and the another thread being arrayed in the first direction with a prescribed interval there between.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. in view of Handa (US Pub. 2014/0153962.)
	Fukuta does not specifically disclose wherein the casing is made of resin.
	Handa disclose a developing device including a casing 100 made from resin material (par. 54.)
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to modify the Fukuta’s device so as to have the developing device casing made from a resin material.

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOANG X NGO/Primary Examiner, Art Unit 2852